Interview Summary
The following agenda was provided to the examiner prior to our meeting:

Proposed amendments
1. (Currently Amended) A composition comprising:
carbonated water;
vitamin C (ascorbic acid); 
a 
a 
wherein a concentration of the vitamin C is between 9 mg to 900 mg per 240 ml of composition, and 
wherein the composition forms a cola soft drink, and the composition does not include phosphoric acid.

Claim Objections
	Claims 1 and 12 are objected to for informalities.  Claim 1 is amended to address the informalities and the objections should be withdrawn.  

Examiner’s notes: The proposed claim amendments overcome said objection.

3. Rejections under 35 U.S.C. § 112
	Claim 1 is rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Claim 1 is amended to remove the allegedly indefinite terms Premium” 
  
Examiner’s notes: The proposed claim amendments overcome said 112(b) rejection. 


Rejections under 35 U.S.C. § 102  
	Claim 1 is  rejected under 35 U.S.C. §102 as being anticipated by ESS: Ethicalsuperstore.com:80/products/karma-cola (“ESS”).  Reconsideration of the rejections is respectfully requested in light of the remarks below.
	Claim 1 was amended to incorporate the subject matter of claim 2.  
	Claim 1 presently recites a composition, comprising, in relevant part:
vitamin C (ascorbic acid); 
wherein a concentration of the vitamin C is between 9 mg to 900 mg per 240 ml of composition, the composition forms a cola soft drink, and the composition does not include phosphoric acid.
	
The Office Action states that ESS discloses Karma Cola which includes the ingredient organic lemon juice, and the Office Action cites organic lemon juice as corresponding to ascorbic acid.  Office Action, page 4.  However, lemon juice is mostly water and citric acid, and published  study, “Ascorbic Acid Determination in Commercial Fruit Juice Samples by Cyclic Voltammetry”, to Pisoschi et al. published in the Journal of Analytical Methods in Chemistry, March 26, 2009; https://www.hindawi.com/journals/jamc/2008/937651/, and https://www.hindawi.com/journals/jamc/2008/937651/tab2/ shows ascorbic acid 
	It is respectfully presented that organic lemon juice with a trace concentration of around 0.03397% to 0.0352% ascorbic acid would not correspond to the amount of vitamin C recited in independent claim 1.
	Accordingly, Applicant respectfully submits that the amendment overcomes the rejection based on ESS under 35 U.S.C. §102 and the rejection should be withdrawn.

Examiner’s notes: The proposed claim amendments will overcome said 102 rejection. 


Rejections under 35 U.S.C. § 103  
	Claim 2 is rejected under 35 U.S.C. §103 as being unpatentable over ESS in view of U. S. Patent Publication Number 2013/0171294 to Martyn ("Martyn").  Reconsideration of the rejections is respectfully requested in light of the remarks below.

	As mentioned above, and as affirmed in the Office Action, “ESS does not discuss the claimed amount of vitamin C, between 9 mg and 900 mg per 240 ml (240,000 mg) (between .00375 to 0.375 wt%)”. The Office Action points to Martyn to remedy the deficiencies of ESS.  However, Martyn fails to cure the deficiencies of ESS in that Martyn pertains to a nutritional composition comprising trehalose and an amount of 
Martyn discloses a list of beverages which include his nutritional composition; however, Martyn does not disclose a nutritional composition or beverage which is a soda, a soft drink, or cola soft drink.  Therefore, an ordinary person skilled in the art would not look to Martyn to determine an amount of vitamin C to add to a cola soft drink as recited in amended independent claim 1.  
Art is non-analogous unless it is: (1) from the same field of endeavor as the claimed invention; or (2) reasonably pertinent to the particular problem faced by the inventor (See MPEP § 2141.01; In re Bigio, 381 F.3d at 1325; In re Wood and Eversole, 599 F.2d 1032, 1036 (CCPA 1979)). In view of the present rejection, it is respectfully 

Examiner’s notes: Since both references teach methods of making beverages, they are analogous art.  Further, the claim does not limit the type of beverage, therefore this argument is not persuasive.

It is also respectfully submitted that the Office Action’s conclusion of obviousness is merely combining the references (ESS and Martyn) to reach at the claimed invention without any motivation for a person of ordinary skill in the art to refer to those and combine said references.
“The mere fact that references can be combined or modified does not render the resultant combination obvious unless the prior art also suggests the desirability of the combination.” In re Mills, 916 F.2d 680, 16 USPQ2d 1430 (Fed. Cir. 1990)

Examiner’s notes: As noted in the rejection of record, the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success. 
Further, the MPEP is clear that when something is illustrated in a reference that the art finds to be suitable for similar intended uses, obviousness is proper (see MPEP 2144.07).






Further, it is impermissible to use the claimed invention as an instruction manual or “template” to piece together the teachings of the art so that the claimed invention is rendered obvious. However, ‘[o]ne cannot use hindsight reconstruction to pick and choose among isolated disclosures in the art to deprecate the claimed invention.’ (In re Fritch, 972 F.2d 1260, 1265, 23 USPQ2d 1780, 1784 (Fed. Cir. 1992), quoting in re Fine, 837 F.2d 1071, 1074, 5 USPQ2d 1596, 1600 (Fed. Cir. 1988)).

Examiner’s notes: In this case, examination only takes into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


It is respectfully submitted that a person of ordinary skill in the art would not look to combine the cited references.  ESS pertains to an organic cola soft drink and Martyn pertains to a nutritional composition comprising trehalose and an amount of peptides but does not disclose the composition in a soft drink or cola.  Neither of the references have any showing of a motivation to be combined with any of the teachings of the other reference, and ESS specifically states that the ingredients used are Fair Trade sourced and would teach against including the main ingredients recited in Martyn of trehalose and an amount of peptides.

Examiner’s notes: The reference does not explicitly provide that no other ingredients can be used, therefore it merely provides a teaching of one way, not a teaching against another way.

It is asserted, that Applicant’s product achieves nutrients through the use of flavorings, not additives.
In response, the patentability of composition is based on the composition as a whole, meaning the ingredients in the composition after it is made, not prior to their use.  For example, in most instances, a source of a nutrient does not change the chemical or physical structure of the nutrient itself.  As in vitamin C, natural and synthetic L-ascorbic acid are chemically identical, therefore regardless of what source it is derived, its presence in the composition still exists.
Further, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.



Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
However, in a method of manufacture, types of ingredients and how a product is made can be limited to include and exclude supported ingredients.  Therefore the examiner suggests that Applicant consider how they could claim a patent-ably distinct method. Sometime it is even important to consider a continuation filing to add further particulars of a manufacturing method, to place additional specificity in the disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793